DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
Claims 1, 7- 14, and 16- 25 are pending.  
Claims 10, 14, and 18- 22 are amended.  
	Claims 2- 6, and 15 are cancelled.  
	Claims 8, 11, and 20- 22 are withdrawn from consideration because they do not encompass the elected subject matter.  
	Claims 1, 7, 9- 10, 12- 14, 16- 19, and 23- 25 are currently under consideration.  This is the first office action on the merits of the claims.

Election/Restrictions
Applicant’s election – without traverse – of species in the reply filed on Oct. 14, 2022 is acknowledged. Applicants elected the following species:
	i. The peptide risuteganib, which has the general formula Glycinyl-Arginyl-Glycinyl-Cysteic (Acid)-Threonyl-Proline-COOH (dependent claims 10, 24 and 25) and the "X”: variable of claim 1 is Cysteic (Acid).
	ii. The dosing frequency of 1 week to 20 weeks between doses of the peptide (dependent claim 13).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on Jun. 16, 2022; Oct. 10, 2022; Mar. 26, 2021 are being considered by the examiner.
Strikethrough marks on an IDS indicate a lack of a submitted copy of the lined-out reference at the time of consideration. Thus, the lined-out references have not been considered in this action. 

Claim Objections
	Claim 1 is objected to because of the following informalities: 
	Claim 1 recites wherein X is selected from; Cysteine, Cysteic (Acid) and Cysteic (Acid)-Glycine-Glycine-Glycine-Aspartic Acid-Glycine and Asparagine. 
	The conjunction “and” between the terms “Cysteic (Acid)” and “Cysteic (Acid)-Glycine-Glycine-Glycine-Aspartic Acid-Glycine” should be removed and replaced with a comma for clarity. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 7, 9- 10,12, 16- 17, 19, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by: MACKEL, US 2013/0129621 A1, Pub: May 23, 2013, on IDS dated Mar. 26, 2021.  
	Claim Interpretation: 
	Broadest Reasonable Interpretation of independent claim 1: The preamble of Claim 1 recites the intended outcome of administering a peptide of claim 1 to a subject suffering from either non-exudative age-related macular degeneration OR impaired color vision. Non-exudative age-related macular degeneration is being interpreted to include dry age-related macular degeneration with support from the instant specification in [0009]. As such, administration of the peptide to a subject in need of treatment for dry age-related macular degeneration (AMD) will be considered to meet any intended functional relationships and results (i.e., improved best corrected visual acuity and/ or improved color vision associated with dry-AMD). 
	Broadest Reasonable Interpretation of independent claims 16 and 17: Administration of a peptide of claim 1 to a subject is being interpreted to cause the functional limitations of claims 16 and 17 (i.e., wherein the peptide causes downregulation of integrin αMβ2; wherein the peptide reduces expression of a complement 3 receptor).

Regarding claim 1, 9, 16- 17, and 25 MACKEL claims a method of treating dry age-related macular degeneration by administering a RGCysteic acid peptide or derivative thereof, including Compound 1 (the structure of instant claim 25, consisting of Glycinyl-Arginyl-Glycinyl-Cysteic (Acid)-Threonyl-Proline-COOH) as a TFA salt. ([0014], [0048]- [0049] Claims 1 and 4). 
Regarding claim 7, MACKEL claims intravitreal injection. (claims 27- 29).
Regarding claim 10, 12, and 25, MACKEL teaches multiple administrations of compound 1, comprising Glycinyl-Arginyl-Glycinyl-Cysteic (Acid)-Threonyl-Proline-COOH. ([0048]- [0049], [0165], [0239]- [0242]).
Regarding claim 19, Compound 1 was cleaved and purified in TFA, thus the TFA salt would be produced by this process. ([0048]- [0055]). The purified Compound was administered in various formulations. ([0111]). 
	Therefore, claims 1, 7, 9- 10, 12, and 16- 17, 19, and 25 are anticipated by MACKEL. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 9- 10, 12- 14, 16- 19, and 24- 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over MACKEL, US 2013/0129621 A1, Pub: May 23, 2013, on IDS dated Mar. 26, 2021, as applied to claims 1, 7, 9- 10, 12, 16- 17, 19, and 25 (above), in view of TOVI, US 2006/0148699 A1, Pub: Jul. 6, 2006. 
	Claim Interpretation: 
	Broadest Reasonable Interpretation of independent claim 1: Claim 1 is comprises, the preamble, expected results of administering a peptide of claim 1 to a subject suffering from either non-exudative age-related macular degeneration OR impaired color vision (as such not required, nor examined). non-exudative age-related macular degeneration is being interpreted to include dry age-related macular degeneration with support from the instant specification in [0009]. As such, administration of the peptide to a subject in need of treatment for dry age-related macular degeneration would be expected to meet any intended functional relationships and results (i.e., improved best corrected visual acuity and/ or improved color vision associated with dry-AMD).
	Broadest Reasonable Interpretation of independent claims 16 and 17: Administration of a peptide of claim 1 to a subject is being interpreted to cause the functional limitations of claims 16 and 17 (i.e., wherein the peptide causes downregulation of integrin αMβ2; wherein the peptide reduces expression of a complement 3 receptor).
		The disclosure of MACKEL is discussed above and incorporated herein.  
Regarding the elected species as it relates to claims 1, 9- 10, 19, and 24- 25, MACKEL discloses Compound 1 (the structure of instant claim 25, consisting of Glycinyl-Arginyl-Glycinyl-Cysteic (Acid)-Threonyl-Proline-COOH) as a TFA salt. ([0048]- [0049]). 
Regarding claims 7, 12- 13, 16, and 17, MACKEL discloses a human clinical study, wherein 3 consecutive doses of Compound 1 are intravitreally injected to human subjects in need of treatment for a condition from the Markush group of claim 4, including dry and wet macular degeneration, at 4 week intervals for three months. ([0239]- [0244]).
Regarding claim 14, MACKEL discloses Figures illustrating mean changes in best corrected visual acuity (BCVA) in responders to Compound 1, wherein the BCVA demonstrates a decrease in sustained effectiveness between 30 and 90 days post-treatment. (Fig. 10E). Thus, one having ordinary skill in the art (e.g., a physician treating patients based on their individual response and presentation) would consider treating patients with additional intravitreal injections after extended intervals. Specifically, in instances wherein the patient was a responder; and demonstrated a return of symptoms following a break in treatment greater than 90 days post-effective dosing (as is likely to occur, based on the data of Fig. 10E). 
Regarding claim 18, MACKEL discloses and claims derivatives including pharmaceutically acceptable salts. ([0062]). Further, Compound 1 is cleaved with TFA, and purified in TFA-containing HPLC buffer, which would render Compound 1 (the structure of instant claim 25, consisting of Glycinyl-Arginyl-Glycinyl-Cysteic (Acid)-Threonyl-Proline-COOH) as a TFA salt. ([0062]; [0048]- [0049]; claim 1). Further, it would have been obvious to one having ordinary skill to replace one pharmaceutically acceptable peptide salt (TFA, as disclosed by MACKEL) with acetate salt (as evidenced by TOVI [0014]), at the time of filing. 
Therefore, the features of follow-on administration 12 weeks – 16 weeks between intravitreal injections and an acetate salt in the prior art were encompassed in known variations or in principal known in the prior art. The rationale would have been the predictable use of prior art elements according to their established functions (e.g., expectation of an increase in BCVA in like conditions (as demonstrated by inclusion in a Markush group); additional doses if necessary for a particular patient presentation, based on the clinical judgement of one having ordinary skill in the art, and pharmaceutical derivatives common to peptides). KSR 550 U.S. at 417.
For these reasons, the instant claims do not recite any new element or new function or unpredictable result, and the examiner invites the applicant to provide evidence demonstrating the novel or unobvious difference between the claimed limitations and those used in the prior art, as mere argument cannot take the place of evidence lacking in the record. Estee Lauder Inc. v. L'Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over MACKEL, US 2013/0129621 A1, Pub: May 23, 2013, on IDS dated Mar. 26, 2021, as applied to claims 1, 7, 9- 10, 12- 14, 16- 19, and 24- 25 (rejection I. above); in view of GANAPATI, US 2018/0362570 A1, Pub: Dec. 20, 2018, on IDS filed Jun. 16, 2022.
	The previous rejection over MACKEL is incorporated herein.
	Regarding claim 23, MACKEL teaches combination treatments for age related macular degeneration (AMD, which is defined to include dry and wet AMD), including scavengers. ([0108]; [0105]).
	MACKEL does not teach taurine. 
	GANAPATI teaches that AMD has a pathophysiology which involves oxidative stress and/ or oxidative damage and teaches; and teaches antioxidants, including taurine, as a treatment for oxidants (e.g., ROS). ([0276]- [0280]).
	Therefore, it would have been obvious to one of ordinary skill treating dry AMD patients by intravitreal injection of pharmaceutically acceptable salts consisting of the structure of Compound 1 (as rendered obvious by the disclosure of MACKEL), that taurine would be a reasonable therapeutic compound to add to or co- administer with the treatment. One of ordinary skill would have a reasonable expectation of treating oxidized species associated with the underlying condition, resulting in scavenging reactive oxidative species (ROS) and reducing inflammation associated with the AMD disease process (as taught by GANAPATI) at the time of filing. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  
Hence, claims 1, 7, 9- 10, 12- 14, 16- 19, and 23- 25 are rendered obvious.  
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
	Claim 1 and 7, 9- 11, 23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 14, and 18 of U.S. Patent No.US 9,896,480 B2, (MACKEL – ‘480), Pub: Feb. 20, 2018, on IDS filed Mar. 26, 2021; in view of VELAMA et al., IOVS; 58(6): 247- 254, Pub: 2017; and GANAPATI, US 2018/0362570 A1, Pub: Dec. 20, 2018, on IDS filed Jun. 16, 2022. 
	Claim Interpretation: 
	Broadest Reasonable Interpretation of independent claim 1: Claim 1 is comprises, the preamble, expected results of administering a peptide of claim 1 to a subject suffering from either non-exudative age-related macular degeneration OR impaired color vision (as such not required, nor examined). non-exudative age-related macular degeneration is being interpreted to include dry age-related macular degeneration with support from the instant specification in [0009]. As such, administration of the peptide to a subject in need of treatment for dry age-related macular degeneration would be expected to meet any intended functional relationships and results (i.e., improved best corrected visual acuity and/ or improved color vision associated with dry-AMD).
	Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding claim 1, 9- 11, and 25 (including the elected species), claims 1, 3, 14, and 18 of ‘480 recite: a method for inhibiting integrins and/ or for inhibiting bFGF production in a human or animal subject in need thereof, said method comprising the step of: administering to the subject an effective amount of a peptide which comprises i) Glycinyl-Arginyl-Glycinyl-Cysteic-Threonyl-Proline-COOH, or a peptide that has the formula X1-R-G-Cysteic acid-X; claim 18 recites a method according to claim 1 wherein the peptide comprises Glycine-Arginine-Glycine-Cysteic(Acid)-Threonine-Proline (the elected species); claim 3 recites: a method according to claim 1 wherein the method is carried out to treat a disorder of the eye, wherein the disorder is age related macular degeneration (claim 14), which causes abnormal angiogenesis to occur within the eye. 
	Further, the disclosure of ‘480 defines AMD to include dry-AMD. (Col. 16, lines 22- 34). 
	VAMALA et al. teaches that AMD is a disease process that manifests first as dry AMD, which is associated with a decrease in color vision and potentially overall visual acuity, which can lead to neovascular AMD. (whole document, p. 249).
	As such the teaching indicates that decreased color vision is associated with dry AMD, which is known to cause abnormal angiogenesis as it progresses in severity to wet-AMD.
	Therefore, instant independent claims 1, 9- 11, and 25 are obvious variants of the methods encompassed and claimed by claims 1, 18, 3, and 14 of ‘480. Further, it would have been obvious to one of ordinary skill to apply the method of claims 1, 14, and 18 of ‘480 to a condition known to cause abnormal angiogenesis. (AMD, as disclosed by VAMALA et al.). 
	Regarding claim 7, claim 16 of ‘480 recites intravitreal injection. 
	Regarding claim 23, 
	‘480 does not teach co-administration of taurine.
	GANAPATI teaches that AMD has a pathophysiology which involves oxidative stress and/ or oxidative damage and teaches; and teaches antioxidants, including taurine, as a treatment for oxidants (e.g., ROS). ([0276]- [0280]).
	Therefore, it would have been obvious to one of ordinary skill treating AMD patients by intravitreal injection of pharmaceutically acceptable salts consisting of the structure of Compound 1 (claim 18 of ‘480), that taurine would be a reasonable therapeutic compound to add to or co- administer with the treatment. One of ordinary skill would have a reasonable expectation of treating oxidized species associated with the underlying condition, resulting in scavenging reactive oxidative species (ROS) and reducing inflammation associated with the AMD disease process (as taught by GANAPATI) at the time of filing. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 
	As such claims 1, 7, 9- 11, 23, and 25 are obvious variants of the claims of ‘480. 

Conclusion

Summary of Claims: Claims 1, 7, 9- 10, 12- 14, 16- 19, and 23- 25 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658